On Motion for Rehearing.
[2] Appellant has filed a motion for rehearing, and asks that this court reverse this case, because appellant has been deprived of a statement of facts through no negligence of appellant or her attorneys. As stated in the original opinion, appellant prepared a statement of facts and delivered it to the county attorney. Appellant was told that it had been filed. Appellant’s counsel never signed the statement of facts themselves, nor is the county judge’s signature affixed thereto. It is not shown that appellant’s counsel ever authorized or requested the county attorney to sign their names to the statement of facts. They never presented a statement of facts to the county judge, but relied on another to do so for them. This is not such diligence as the law requires. Appellant’s counsel must have known that the statement of facts must bear their signature, unless there was a disagreement between them and the county attorney, when it would have been appellant’s duty to present to the judge a statement of facts. Hess v. State, 30 Tex. App. 477, 17 S. W. 1099.
The motion for rehearing is overruled.